PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/710,063
Filing Date: 20 Sep 2017
Appellant(s): Schlam et al.



__________________
Charles H. Humkey
Reg. No. 60,702
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/22/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Independent claim 14 and dependent claims 3, 4, 8, 15-18, 20, 39 and 41
	On pages 4-9 and 17, Appellant argues that “The sole purpose of Kalt’s reflectivity is to provide on/off light patterns which form the displayed information to the viewer. This is done by Kalt by controlling ambient light or light of the included broad area light source with the shutters which are opened or closed. Tomoda works in an opposite manner by generating its own light in the desired display pattern by turning on an off the pixels Tomoda doesn’t teach low power” and further argues that “This rationale is improper because it is purely based on the reflective technology of Kalt and completely ignores the purpose and operation of the light emitting display of Tomoda”. The Office respectfully disagrees for the following reasons.
	Tomoda or Kalt do not exclude a reflective display and/or light emitting display as appear to be argued by the Appellant. In fact, Kalt discloses display has two modes including transmissive and reflective modes (see figure 1, light rays 28 and 26, column 5, lines 10-19). Tomoda discloses a tiled-type display apparatus 100 as shown in figure 3. The tiled-type system is the main reason of using Tomoda as the main reference. A  Tomoda does not appear to explicitly disclose the tiled-type display apparatus is reflective. However, Kalt teaches an electrostatically actuated-color video display (abstract), and further teaches a reflective display 10 in figure 1. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a reflective medium and electrostatic shutter mechanism as taught by Kalt into the display panel 210 of Tomoda with the benefit low-power, reflective video displays can be seen clearly in bright lighting conditions as suggested by Kalt in (abstract) and column 1, lines 34-45. Therefore, the benefit of a reflective display are well known in the art according to Kalt.

	On page 9, Appellant argues that “Tomoda operate as analog devices…but Kalt’s shutters are simple binary”. The Office respectfully disagrees for the following reasons.
	Binary or analog is not the reason for rejecting the claims. Examiner is not mixing LEDs with shutters. Examiners is not mixing digital and analog signals. Examiner is using Tomoda for the purpose of tiling using a driver circuit in the back as shown in 

On pages 10-12, Appellant argues that “Intended light from the pixels and unintended light from the reflections would both reach the users eye, seriously reducing display contrast. A person of ordinary skill in flat panel displays would know not to make the background around light emitting pixels reflective. Therefore Kalt would never be used as a teaching to modify the embodiment of Tomoda.” The Office respectfully disagrees for the following reasons.
	As mentioned above, Examiner is using Tomoda for the purpose of tiling using a driver circuit in the back as shown in figure 3 and Kalt for the purpose of shutter arrays.
Examiner is not suggesting making the background around light emitting pixels reflective as argued by Appellant. Examiner is substituting the display of Tomoda with the shutter array of Kalt. 

On page 12-15 and 19, Appellant argues that “Tomoda teaches a drive circuit unit 110 behind a substrate, but requires a connection of signal cable 119 through openings 241 in the substrate in order to control its display. Using the drive electronics of Tomoda would render the modification inoperable since it would pierce color screen 24 with many defects rendering Kalt's display with many optical defects and therefore not a viable display and interfere with back lighting 16” and “color screen 24 is taught by Kalt to be both transparent and reflective, so creating holes in it would significantly 
	First, Kalt does not mention that passing through color screen destroy the color screen as appear to be argued by the Appellant. Second, Appellant shows in figure 3, drive electronics 380 are connected to shutters 330 passing through (via holes) reflective layer 350, thus using the drive electronics of Tomoda would not render the modification inoperable. The drive electronics of Tomoda would enhance display quality due to the precision of the spaces between adjacent display panels as suggested by Tomoda in [0006] and [0057].

On page 16, Appellant argues that “The invention of claim 14 eliminates the transparent dielectric 32.” The Office respectfully disagrees for the following reasons.
Claim 14 does not recite this limitation. In fact, Appellant’s publication mentions in [0036], a dielectric is on the conductive pattern and bonding the polymeric film to the dielectric layer.

Claim 19
On page 17, Appellant argues that “retroreflector can only work properly if it is at the front surface of a display or sign. It is a special type of reflector used in the signs at the sides of roadways that reflects the light from headlights back to the driver rather than away from the driver as would an ordinary reflector. Kalt does not describe a retroreflector.” The Office respectfully disagrees for the following reasons.


Claim 37
On pages 20-22, Appellant argues that “that the reflective element discussed by de Greef is a liquid which would be completely incompatible with the solid structures of Kalt and Tomoda” and further argues that “applying a white reflective to color screen 24 as the Examiner suggests, however, would undo the transmissive capability of color screen 24, and would therefore destroy and change a main functionality of display 10 of Kalt”. The Office respectfully disagrees for the following reasons.
First, Greef does not mention that structure 126 is liquid. Second, the structure 126 illustrated in figure 1b is disposed with solid layers (e.g. 125, 122, 124) in figure 1b, and thus the structure 126 is not incompetent with solid layers or structures. Third, Greef is not used in the rejection for the solid or liquid reasons. Examiner is using Greef for the purpose of using a ultra-white plastic, TiO2 or BaSO4 for reflective purpose. It is well known in the art, the benefits of ultra-white plastic, TiO2 or BaSO4 as also suggested by Appellant. On page 22, Appellant admits that “TiO2, BaSO4 and ultra-white plastic are well known very white materials”. Furthermore, Kalt does not mention that a reflective medium that includes ultra-white plastic would render the display inoperable. In fact, Kalt teaches in column 9, lines 40-42, color screen could be monochrome (for example, white) in order to provide good contrast. In addition, 

Note that claims 23, 24, 26, 30, 32-36, 43-45, 54 and 58 are not appealed but are rejected under 35 U.S.C. 112(a).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERTO W FLORES/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
Conferees:
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621       
 
                                                                                                                                                                                                /AMARE MENGISTU/Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.